[AltContent: textbox ([img-media_image1.png])]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Dykema Gossett PLLC 
4000 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN  55402



In re Application of:
Ramon Alarcon et al. 
Serial No.: 16/950,883
Filed: November 17, 2020
Attorney Docket No.: FON0150US05/065887-001183
For:    Electronic Cigarette with Illuminated Tip
::::
:
:



NOTICE OF 
DECISION ON PETITION 
UNDER 37 C.F.R.§ 1.181




This is a decision on the petition filed May 2, 2022, under 37 CFR §1.181, requesting withdrawal of an incomplete final Office action, or withdrawal of the finality of the Office action dated March 16, 2022. 

The petition is GRANTED.  

Petitioner asserts that the Office action dated March 16, 2022 is incomplete because certain arguments and pending claims 13, 14, 17, 19 and 21-26 were not addressed. 

A review of the file record shows that the applicant filed a response adding new claims 25 and 26, amending the dependency of claims 13, 14, 17, 19 and 21-24, and traversing the previous rejections.  In the final Office action, dated March 16, 2022, the newly added claims 25 and 26 were not considered.  Further, claims 13, 14, 17-19 and 21-24, as now dependent on claim 25 or 26, were not properly considered; and the arguments were not completely addressed.

Accordingly, the final Office action, dated March 16, 2022, is incomplete and the request to withdraw the Office action is GRANTED.

The application is being forwarded to the examiner for a new Office action in consideration of all the pending claims and the appropriate arguments in the response filed December 27, 2021.

Any inquiries regarding this decision should be directed to Renee Luebke, Supervisory Patent Examiner, at (571) 272-2009. 



/ANDREA L WELLINGTON/
Andrea Wellington, Director
Technology Center 2800

AW/rl:sh